                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         MIGUEL CARDONA INOSTROZ,
                                   7                                                            Case No. 17-cv-05577-HSG (PR)
                                                        Petitioner,
                                   8                                                            JUDGMENT
                                                 v.
                                   9
                                         MICHAEL MARTEL, Warden,
                                  10
                                                        Respondent.
                                  11

                                  12          The instant petition for writ of habeas corpus has been denied on the merits.
Northern District of California
 United States District Court




                                  13          Judgment is entered in favor of Respondent. Petitioner shall take nothing by way of his

                                  14   petition. The Clerk of the Court shall close the file.

                                  15          IT IS SO ORDERED.

                                  16   Dated: 1/21/2020

                                  17                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  18                                                     United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
